The Court.
The plaintiff brought this action against "W. D. Shawhan, Mary Shawhan, and John E. Shawhan, and alleged in his amended complaint that on the twenty-second day of December, 1886, “the said defendants, and each of them,” were indebted to his assignor in the sum of $408.55 for certain merchandise “sold and delivered to said defendants at their special instance and request.” The defendants answered the complaint, denying all of its allegations. The court, having tried the cause without a jury, made the following finding of fact: “ That all the allegations and averments in the plaintiff’s amended complaint are true and, as a conclusion of law, found “ that said plaintiff is entitled to judgment against said defendants W. D. Shawhan and Mary Shawhan, and each of them,” for the sum claimed in the complaint. Judgment was thereupon entered against the defendants W. D. Shawhan and Mary Shawhan only, and from this judgment they have appealed. It was error in the court below to render judgment against them upon the facts found by it, without, at the same time, rendering judgment against their co-defendant, John E. Shawhan; and for this error the judgment is reversed, and the cause remanded for a new trial.